                      JN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLJNA
                                WESTERN DMSION
                                 No. 5:20-CV-559-D


FREDRICK DARNELL HALL,                    )
                                          )
                        Plaintiff,        )
                                          )
                 v.                       )
                                          )               ORDER
THE CITY OF RALEIGH NORTH                 )
CAROLJNA, et al.,                         )
                                          )
                         Defendants.      )


       On November 29, 2020, defendants moved to dismiss the complaint [D.E. 12]. On March

22, 2021, the court granted Hall's motion to amend his complaint [D.E. 24]. On March 26, 2021,

Hall filed an amended complaint [D.E. 25]. In light ofthe amended complaint, defendant's motion

to dismiss [D.E. 12] is DISMISSED as moot. The court will resolve defendants' motion to dismiss

the amended complaint in due course.

       SO ORDERED. This J..i day of July 2021.




                                                   ~SC.DEVERID
                                                   United States District Judge
